Durham, C.J.
(dissenting) — The majority holds (1) that the Department of Social and Health Services (Department) has an enforceable duty under RCW 74.13.031(1) to develop and implement a plan providing for, among other things, "adequate” homeless children’s services; and (2) that juvenile courts have authority under RCW 13.34 to order the Department to provide housing assistance in dependency cases where homelessness or lack of adequate housing is a primary factor in the decision to place a child in foster care. I disagree with the majority on both of these issues.
Regarding the first issue, RCW 74.13.031(1) is a general policy statement that does not give rise to enforceable rights. Consequently, the question of the adequacy of the Department’s plan for homeless children is nonjusticiable and would have the courts intruding into the discretionary authority of our coordinate branches of government. Moreover, even if the Department had a duty to provide a certain level of homeless children’s services, relief would not be warranted under the Administrative Procedure Act (APA)9 standard of review. Thus, the Plaintiffs’ claim regarding the adequacy of the Department’s plan for homeless children should be dismissed.
Regarding the second issue, juvenile courts lack statutory authority to order the Department to provide housing assistance in dependency actions. Additionally, declaratory relief regarding juvenile courts’ authority under RCW 13.34 is inappropriate for lack of a justiciable controversy. Thus, the Plaintiffs’ claim regarding the juvenile court’s authority to order the Department to provide housing assistance should also be dismissed.
*944I. The Department’s Duty to Plan for Homeless Children’s Services
A. Nonjusticiable Question
RCW 74.13.031(1) establishes the Department’s general duty to plan for the needs of the State’s at-risk children:
The department shall have the duty to provide child welfare services as defined in RCW 74.13.020, and shall:
(1) Develop, administer, supervise, and monitor a coordinated and comprehensive plan that establishes, aids, and strengthens services for the protection and care of homeless, runaway, dependent, or neglected children.
This statute does not, however, identify entitlements to specific services. Rather, it is the type of general policy statement that does not give rise to enforceable rights.10
The majority’s determination that this statute mandates a specific plan for homeless children and services to implement such a plan reads far more into the statute than did the Legislature. A more realistic interpretation of RCW 74.13.031 is that the Legislature wanted the Department to address the problems of homeless, runaway, dependent, and neglected children in the Department’s overall child welfare plan, and it did.11 It is unlikely that the Legislature envisioned separate plans for each category of child (an expensive and time-consuming problem), or that the services discussed in such a plan would be an entitlement.
The ultimate import of the majority’s decision is that a court will decide whether an executive branch plan for ad*945dressing the problems of homeless children is adequate. The trial judge, in determining the adequacy of the plan, will be required to micromanage services provided by the Department (and presumably the Department of Community, Trade, and Economic Development, which also provides services for homeless people), deciding whether or not a particular draft of a particular Department plan meets the statutory requirements.12
Also, in evaluating the adequacy of the plan, the court must determine whether the Department has provided adequate services. This determination necessarily touches upon the question of whether the Legislature has provided sufficient funding for the implementation of the services called for in the plan. The court considering all of these issues must intrude upon a variety of executive branch planning responsibilities and, ultimately, legislative funding priorities. Thus, the majority decision calls upon the judiciary to encroach directly upon, if not usurp, the decision-making processes of two coordinate branches of government.
In the past, this court has been sensitive to the prerogatives and responsibilities of the coordinate branches of our state government. In Seattle Sch. Dist. No. 1 v. State, 90 Wn.2d 476, 585 P.2d 71 (1978), this court ruled that the State failed to meet its paramount constitutional duty to fund basic education for the children of our state. Nevertheless, the court did not choose to prescribe in detail what constituted basic education under the state constitution; it left the remedy to the Legislature itself. Recently, in Hillis v. Department of Ecology, 131 Wn.2d 373, 932 P.2d 139 (1997), we were very conscious of separation of *946powers concerns in determining that this court should not intrude upon the legislative budgetmaking prerogative. Similarly, in In re the Welfare of J.H., 75 Wn. App. 887, 880 P.2d 1030 (1994), review denied, 126 Wn.2d 1024 (1995), the Court of Appeals determined that a juvenile court could not order the Department to provide unbudgeted funds to house a homeless mother and her children where the children might be subject to placement in foster care because of the lack of appropriate housing. In these decisions, courts evidenced considerable restraint in determining not to intrude upon a matter entrusted to the legislative or executive branches of government.
Regardless of how firmly any of us may personally support the appropriation of government funds for housing assistance for homeless families, such policy determinations are not the prerogative of the judicial branch of government. The judicial branch is by design, in many respects, the branch most distant from the political fray and least capable of resolving complex social problems with significant political and budgetary overtones. We cannot hold public hearings to investigate issues and hear from the myriad of competing interests. We are ill-equipped to balance the competing visions of such interest groups.13 As a result, we should he most reluctant to involve ourselves in such political issues. We should leave their resolution to the political branches whose processes are more amenable to political give-and-take and the development of social policy. Conscientious observance of the separation of powers doctrine, " 'the dominant principle of the American political system[,]’ ” requires no less.14
The present case does not present a justiciable contro*947versy. In the absence of a constitutional violation or a failure to meet an express statutory mandate, the courts should leave the resolution of the state’s homeless children’s services to the partisan branches of government. We are asked here to intrude too directly into the policymaking function of the legislative branch to establish and fund social services, and into the prerogatives of the executive branch to plan and implement those social services. We should hold the present controversy regarding the Department’s duty to plan for homeless children’s services pursuant to RCW 74.13.031(1) is not justiciable. The Plaintiffs’ claim should, therefore, be dismissed.
B. No Relief is Warranted Under the APA
Even were RCW 74.13.031(1) to entitle homeless children to a certain level of services, no relief would be warranted when the correct APA standard of review is applied. We recently reiterated in Hillis v. Department of Ecology, 131 Wn.2d 373, 932 P.2d 139 (1997) that, with limited exceptions not applicable here, the APA provides the exclusive means of judicial review of alleged agency inaction.15 Pursuant to RCW 34.05.570(4) relief may be granted for a person aggrieved by an agency’s failure to perform a legal duty only if the court determines that the inaction is either (1) unconstitutional; (2) outside of the agency’s authority; (3) arbitrary or capricious; or (4) undertaken by unauthorized persons.16 Thus, notwithstanding the majority’s assertion otherwise, the courts may not review de novo whether an agency has fulfilled a legal duty. The role of the courts under the APA is very limited and deferential. Regardless of how inadequate the majority deems the Department’s plan for homeless children, the Legislature did not include "inadequacy” as a criterion for granting relief from agency inaction. Therefore, unless and until the majority is able to conclude that the Department’s efforts in planning and implementing ser*948vices for homeless children are unconstitutional, unauthorized, or arbitrary or capricious, no relief may be granted and the Plaintiffs’ claim should be dismissed.
II. Juvenile Courts’ Authority to Order Housing Assistance
A. RCW 13.34.060 Does Not Authorize Courts to Order the Department to Provide Housing Assistance
The majority holds that a court in a dependency proceeding may order the Department to provide "some form” of housing assistance in cases where homelessness or lack of adequate housing is the primary reason for foster care placement.17 In doing so, the majority rewrites RCW 13.34.060 to include a right to housing assistance, ignoring the well-established principle that we give effect to the unambiguous language of a statute.18 Moreover, the majority would, once again, have the judiciary usurp the decision-making authority of our coordinate branches of government.
RCW 13.34.060 sets forth the court procedures and rights of parties in dependency proceedings. RCW 13.34.060(8) provides that a court shall release a child to his or her parent or legal guardian unless the court finds that reasonable efforts have been made to eliminate the need for removal from the child’s home and, among other things, the release of the child would present a serious threat of substantial harm to the child.19 This is strict limitation on the court’s authority to disrupt families and reflects the high value placed on intact families and *949parents’ right to exercise control over their children.20 The only right under this statute is a parent’s right to maintain custody of his or her child except when the State, despite reasonable efforts, is unable to ameliorate serious danger to the child. While some may favor an additional right to have the danger itself ameliorated, this is a decision for the Legislature to make. When a court in a dependency proceeding concludes that the Department has not made "reasonable efforts” to eliminate the danger to the child, the court may not dictate to the Department how to administer its discretionary duties. Rather, the court must deny the foster care placement request, as the State in that instance would have failed its substantial burden necessary to override a parent’s right to raise his or her child undisturbed.
The question of a court’s ability to order the Department to provide housing assistance was squarely addressed in In re the Welfare of J.H., 75 Wn. App. 887, 880 P.2d 1030 (1994), review denied, 126 Wn.2d 1024 (1995). A mother facing impending eviction from a shelter asked the juvenile court to order the Department to provide her a cash stipend so she could rent an apartment. She was concerned that her children would be placed in foster care if she were to become homeless. The juvenile court ordered the Department to provide the mother with up to $1,200 to cover first and last month’s rent, damage deposit, and credit check fee. The Court of Appeals vacated the order, holding that the family court abused its discretion in ordering the Department to expend unappropriated funds.21
"[T]he decision to create a program as well as whether and to what extent to fund it is strictly a legislative prerogative.” *950. . . Despite the court’s broad powers to decide matters affecting its wards, . . . the court must limit its incursion into the legislative realm in deference to the doctrine of separation of powers .... The court’s order requiring the Department to provide up to $1,200 in cash to secure private housing for this family in order to avert the possibility of foster home placement not only presumes the availability of $1,200 that the Legislature has not appropriated, but also presumes the court’s ability to administer an open-ended housing assistance program for similarly situated families[22]
(Footnotes omitted.)
The majority apparently concedes that In re J.H. is good law by vainly attempting to distinguish this case. The majority asserts that In re J.H. "does not hold that a juvenile court lacks authority to determine that 'reasonable efforts’ may include housing assistance of some kind.”23 The majority is correct. A juvenile court has authority to determine that "reasonable efforts” should include housing assistance. However, as discussed earlier, and as In re J.H. makes clear, even if a juvenile court concludes that the Department’s duty to undertake "reasonable efforts” includes a duty to provide housing assistance, the court may not order the Department to provide such housing assistance. Instead, the court must deny the Department’s placement request. The Court of Appeals’ decision in In re J.H. is bolstered by our own recent decision in Hillis v. Department of Ecology, 131 Wn.2d 373, 389-90, 932 P.2d 139 (1997) in which we held that a court cannot order an agency to perform a duty for which the Legislature has not provided funding.
This is not to say that the courts are powerless to do anything other than deny the placement request. As the In re J.H. court explained:
The court should confront [the connection between homeless*951ness and dependency] . . . not with the tools of appropriation and administration that are more adapted to the other branches of government, but by means of its authority as a court. The court has indisputable authority over the parties, as well as statutory authority to require that an individualized service plan proposed for a dependent child do a better job of meeting critical needs. The court has the power to compel the attendance in the courtroom of the caseworker, or his or her supervisor, or even the Secretary of the Department, as frequently as necessary until the agency acts with the urgency and effectiveness that the particular needs of the children demand[24]
The Legislature, in enacting RCW 13.34.060, did not authorize the courts to order the Department to provide housing assistance. This is understandable given the degree to which this would intrude into the decision-making authority of our coordinate branches of government. Thus, we should hold that the juvenile court in dependency proceedings may not order the Department to provide housing assistance.
B. Nonjusticiable Controversy
Even more troubling than the majority’s decision to rewrite this statute is the majority’s decision to analyze this issue in the absence of a justiciable controversy. The result is a vague advisory opinion which confuses rather than clarifies the scope of court authority in dependency proceedings.
For declaratory judgment purposes, a justiciable controversy is:
" '(1) ... an actual, present and existing dispute, or the mature seeds of one, as distinguished from a possible, dormant, hypothetical, speculative, or moot disagreement, (2) between parties having genuine and opposing interests, (3) which involves interests that must be direct and substantial, rather than potential, theoretical, abstract or academic, and *952(4) a judicial determination of which will be final and conclusive.’ ”[25]
Absent these elements, the court " 'steps into the prohibited area of advisory opinions.’5,26
The majority, without engaging in any analysis, makes the conclusory assertion that each of these factors is met. Yet, there could hardly be a more speculative situation than the present case. In order to have an actual dispute between parties with opposing and direct interests, there would need to be either (1) a child before the court who is currently in foster care placement because of a court’s perceived inability to order the Department to provide housing assistance; or (2) a court order in a dependency case directing the Department to provide housing assistance. Were either of these the case, there would be an aggrieved party before the court and the majority would have concrete circumstances around which to frame its analysis. Moreover, courts and litigants in future cases would have a factual context within which to understand what constitutes permissible "housing assistance” and when housing is sufficiently "inadequate” to be a "primary” factor in foster care placement.
Instead, the majority announces a vague advisory opinion. Because there is no actual controversy on this issue before the court, the majority is forced to speculate about the meaning of its new rule.
The form of assistance may vary, depending on the needs of the family, the resources of the Department, and the availability of public and private aid in the community. This assistance could take many forms. For example, it could include helping a family to find affordable housing by offering transportation, consultation, referrals or assistance in filling out forms; or waiving foster care payments in order to make *953housing funds available to the family; or providing those funds, when available through the Department; or obtaining housing or assistance from federal, state, local or private agencies[27]
The majority must speculate about the form of housing assistance precisely because there is no actual dispute between parties with direct interests in this matter. The majority does not even bother speculating on how the various needs of families, Department resources, and other resources might affect this calculation. The very reason we have a rule of justiciability is to restrain ourselves from this type of speculation.
Because there was an actual controversy with concrete facts before the court, In re J.H. provides firm guidance to courts and litigants regarding one form of housing assistance that is beyond the court’s authority to order. To the extent that the majority would like to clarify the scope of court authority under RCW 13.34, it must wait until a juvenile court’s authority is actually challenged in a dependency proceeding. This is not merely a procedural nicety, but a bedrock principle that facilitates predictability in the law. In this way, as more of the possible permutations of family need and outside resources arise in actual controversy, the courts can appropriately mark the limits of court authority in this area of law. Thus, even if juvenile courts were authorized to order housing assistance, the Plaintiffs’ claim should be dismissed for lack of justiciability.
CONCLUSION
The majority’s disregard of the correct procedural standards of judicial review illustrates why we have such standards in the first place. First, even if the Department has an enforceable duty to plan for homeless children’s services, under the APA we may not grant relief absent a showing that the Department’s inaction is unconstitu*954tional, unauthorized, or arbitrary or capricious. We certainly may not dictate to the Department the features to be included in such a plan. The purpose of the deferential APA review standards is to avoid the. very problem created by the majority, which is forcing an ill-equipped judiciary to assume discretionary legislative functions as the new super-administrator of the State’s child welfare plan.
Second, the authority to order the Department to provide housing assistance is beyond the limited powers granted by the Legislature to the juvenile court in dependency proceedings. Moreover, to the extent that a court has any authority to order the Department to provide housing assistance, in the absence of a real controversy with real facts, even the majority is left guessing whether and to what extent a court may order the Department to provide such assistance. The purpose of the justiciability requirement is to avoid the announcement of this sort of vague advisory opinion, which does little if anything to clarify this area of law. We should reverse the trial court’s judgment with directions to dismiss the Plaintiffs’ claims.
Madsen and Talmadge, JJ., concur with Durham, C.J.

RCW 34.05.


See, e.g., Melville v. State, 115 Wn.2d 34, 37-38, 793 P.2d 952 (1990); Aripa v. Department of Soc. & Health Servs., 91 Wn.2d 135, 139, 588 P.2d 185 (1978); In re Welfare of J.H., 75 Wn. App. 887, 891-92, 880 P.2d 1030 (1994), review denied, 126 Wn.2d 1024 (1995).


See Def.’s Ex. 1 (State of Washington Child Welfare Plan FY 1994 - 1997 (Sept. 1993)); Def.’s Ex. 5 (Comprehensive Plan to Coordinate Services for Homeless Children and Families (July 1993)). The latter plan provides for services to homeless children, including case management services, services that prevent or shorten foster care placement, home-based services, family reconciliation services, home support specialists, domestic violence programs, independent living services, street youth programs, foster care placement services, and homeless child care.


RCW 74.13.031(1) requires the Department to provide child welfare services and to develop a plan for "the protection and care of homeless, runaway, dependent, or neglected children.” Conceivably, if the statute provides authority to the Department to develop a specific plan to remedy the problems of homeless children, the Department must also remedy the problems of runaway children, dependent children, and neglected children in separate plans. At some point a judge may be asked to determine, in response to litigation brought by groups concerned about the adequacy of services for such affected children, whether these individual plans comply with the statutory mandate.


“The Legislature with its staff and committees is the branch of government better suited to monitor and assess contemporary attitudes than are the courts.” CLEAN v. State, 130 Wn.2d 782, 797, 928 P.2d 1054 (1996).


In re Salary of Juvenile Director, 87 Wn.2d 232, 240, 552 P.2d 163 (1976) (quoting Gordon S. Wood, The Creation of the American Republic, 1776-1787, at 449 (1969)); see also State v. Blilie, 132 Wn.2d 484, 939 P.2d 691 (1997); Carrick v. Locke, 125 Wn.2d 129, 882 P.2d 173 (1994).


Hillis v. Department of Ecology, 131 Wn.2d 373, 381-82, 932 P.2d 139 (1997).


Hillis, 131 Wn.2d at 382.


Majority at 924.


See, e.g., Marquis v. City of Spokane, 130 Wn.2d 97, 107, 922 P.2d 43 (1996).


"(8) The court shall release a child alleged to be dependent to the care, custody, and control of the child’s parent, guardian, or legal custodian unless the court finds there is reasonable cause to believe that:
"(a) After consideration of the specific services that have been provided, reasonable efforts have been made to prevent or eliminate the need for removal of the child from the child’s home and to make it possible for the child to return home; and
"(b). . .
*949"(ii) The release of such child would present a serious threat of substantial harm to such child . . . .” RCW 13.34.060(8).


See RCW 13.32A.010: "[Albsent abuse or neglect, parents should have the right to exercise control over their children. . . . [T]he family unit is the fundamental resource of American life which should be nurtured and . . . should remain intact in the absence of compelling evidence to the contrary.”


In re J.H., 75 Wn. App. at 894-95.


In re J.H., 75 Wn. App. at 894 (quoting Pannell v. Thompson, 91 Wn.2d 591, 599, 589 P.2d 1235 (1979) (citations and footnotes omitted)).


Majority at 923.


In re J.H., 75 Wn. App. at 895.


Walker v. Munro, 124 Wn.2d 402, 411, 879 P.2d 920 (1994) (quoting Nollette v. Christianson, 115 Wn.2d 594, 599, 800 P.2d 359 (1990)).


Walker, 124 Wn.2d at 412 (quoting Diversified Indus. Dev. Corp. v. Ripley, 82 Wn.2d 811, 815, 514 P.2d 137 (1973)).


Majority at 901.